UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission File Number 0-11808 FORM 10-K/A Amendment No. 2 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE WOUND MANAGEMENT TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Texas 59-2219994 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16633 Dallas Parkway, Suite 250, Addison, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 218-0935 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock $ .001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "accelerated filer," "large accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 28, 2013 based on the $0.065 closing price as of such date was approximately $4,625,053.As of April 14, 2014, 88,782,320 shares of the Issuer’s $.001 par value common stock were issued and 88,778,231 were outstanding. EXPLANATORY NOTE This Amendment No. 2 to the Annual Report on Form 10-K of Wound Management Technologies, Inc. (the “Company”) is being filed for the purpose of including Part III (Items 10 through 14), which were originally indicated as intending to incorporate by reference from the Company’s proxy statement for its 2014 annual meeting of stockholders, which has not yet been filed. Except as specifically noted above, this Form 10-K/A does not modify or update disclosures in the original Form 10-K. Accordingly, this Form 10-K/A does not reflect events occurring after the filing of the Form 10-K or modify or update any related or other disclosures. WOUND MANAGEMENT TECHNOLOGIES, INC. Form 10-K For the Year Ended December 31, 2013 Page Letter from the CEO 1 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 4 ITEM 1B. UNRESOLVED STAFF COMMENTS 10 ITEM 2. DESCRIPTION OF PROPERTY 10 ITEM 3. LEGAL PROCEEDINGS 10 ITEM 4. MINE SAFETY DISCLOSURES 11 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED 11 SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES ITEM 6. SELECTED FINANCIAL DATA 13 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL 13 CONDITION AND RESULTS OF OPERATIONS ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES 15 ABOUT MARKET RISK ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON 17 ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A. CONTROLS AND PROCEDURES 17 ITEM 9B. OTHER INFORMATION 17 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 18 ITEM 11. EXECUTIVE COMPENSATION 21 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND 23 MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 24 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 24 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 26 LETTER FROM THE CEO LETTER FROM THE CEO – GROWTH AND LOOKING TO THE FUTURE Dear Shareholders: 2013 continued to be a year of transition and by year end we were able to shift our focus firmly to the future instead of dealing with the various issues of the past.We ended the year with the announcement on December 18th that existing shareholders committed to invest an additional $2.4M in the company in Series C preferred shares and to convert over $1.5M of existing debt into the Series C.This funding, along with the $1.2M invested by Brookhaven Medical, is allowing us to focus on business growth as we now have ample funding in place to fulfill the next stages of our strategic plan. We continue to execute on this plan, ending the year with revenues of $1,726,392, showing a growth of $552,848 or 47.1% over 2012 respectively.Importantly, we are beginning to realize revenue from our new initiatives in CellerateRX Surgical and from our resorbable hemostat in addition to our CellerateRX wound care sales.2014 will continue to show growth in all three areas as well as in new marketing areas that we will announce during the year. An enormous benefit of the recent investments is that they allowed us to expand our executive team in order to capitalize on our market opportunities.Now in March 2014 we are enjoying the efforts of new staff including Deborah Hutchinson as President, Darren Stine as Chief Financial Officer, Jen Taylor as Director of Marketing and Business Development, Jane Fore, MD as Chief Medical Officer, Dr. Alec Hochstein as our new Medical Director, and Barry Constantine as Director of Research and Development.They join Ken Snider who became our EVP of Sales last September. This multi-talented group added to our existing team allows us to both promote our current products and to also work on developing additional products and marketing strategies. Our relationship with WellDyne Health has continued to strengthen culminating in September 2013 in the formalization of a three-year Marketing Services and Shipping Agreement for the CellerateRX wound care and surgical product lines. Together we are exploring those and other new marketing programs and segments for our products.We are also working on many key international opportunities for both our CellerateRX wound care and surgical products and our resorbable hemostat. Our CellerateRX distribution network continues to expand and grow, leading to exciting new account growth each month.Our distributors are a seasoned network of organizations and representatives that represent our products in a wide range of healthcare settings from surgical sites, to podiatry offices, to home care and beyond.They are bolstered by the remarkable results that the CellerateRX products continue to show, exciting our customers and giving us increased opportunities. That coupled with our increased participation in industry trade shows and meetings is helping us meet or exceed our sales goals each month. In February we announced the FDA approval for an exciting new product that licenses technology from our Resorbable Orthopedic Products subsidiary, followed by our issuance of a Commercial License to BioStructures that gives us a new royalty revenue stream.This is the first of many exciting new announcements for this subsidiary. In closing, I am enthusiastic about the road ahead for Wound Management and we look forward to sharing our progress with you in the months ahead. Robert Lutz, Jr. Chief Executive Officer 1 PART I Item 1.BUSINESS Background Wound Management Technologies, Inc. (“WMT” or the “Company”) was organized on December 14, 2001, as a Texas corporation under the name eAppliance Innovations, Inc.In June of 2002, MB Software Corporation, a public corporation formed under the laws of Colorado, merged with the Company (which at the time was a wholly owned subsidiary of MB Software Corporation), and the Company changed its name to MB Software Corporation as part of the merger.In May of 2008, the Company changed its name to Wound Management Technologies, Inc. Wound Care Innovations, LLC (“WCI”), a wholly-owned subsidiary of the Company, is a rapidly growing provider of the patented CellerateRX® product in the wound care market, which is quickly expanding, particularly with respect to diabetic wound applications.As a result of aging populations and the increase of diabetes around the globe, treatment of wounds in diabetic patients is one of the most serious issues faced in healthcare today. In 2012 WCI expanded its CellerateRX product line to include CellerateRX Surgical products and the company believes that this line will be a key factor in our growth. Product, Patent, License and Royalty Agreements CellerateRX is cleared by the FDA as a medical device for use on all acute and chronic wounds, except third degree burns, and is ready for distribution in both gel and powder form.Manufacturing of these products is conducted by Applied Nutritionals, LLC (“Applied Nutritionals”), which owns the CellerateRX trademark.WMT has incurred no research and development costs related to CellerateRX during the last two fiscal years.Warehousing, shipping, and physical inventory management were outsourced to Farris Laboratories, Inc. of Fort Worth, TX and WellDyne Health, LLC during 2013. Effective November 28, 2007, we entered into separate exclusive license agreements with both Applied Nutritionals and its founder George Petito, pursuant to which WCI obtained the exclusive worldwide license to certain patented technologies and processes related to CellerateRX.WCI had been marketing and selling CellerateRX during the previous four years under the terms of a distribution agreement with Applied Nutritionals that was terminated in 2005.The new licenses are limited to the human health care market for external wound care including surgical wounds, and include any new product developments based on the licensed patent and processes and any continuations.The term of these licenses extends through the life of the licensed patent which expires in 2018. In consideration for the licenses, WCI agreed to pay Applied Nutritionals and Mr. Petito the following royalties, beginning January 3, 2008 (amounts listed are the aggregate of amounts paid/owed to Applied Nutritionals and Mr. Petito): (a) an advance royalty of $100,000; (b) a royalty of fifteen percent (15%) of gross sales occurring during the first year of the license; (c) an additional advance royalty of $400,000 on January 3, 2009; plus (d) a royalty of three percent (3%) of gross sales for all sales occurring after the payment of the $400,000 advance royalty. In addition, WCI must maintain a minimum aggregate annual royalty payment of $375,000 for 2009 and thereafter if the royalty payments made do not meet or exceed that amount. Product marketing, sales and distribution CellerateRX is available without a prescription and the wound care products are currently approved for reimbursement under Medicare Part B.The diabetic care and long term care markets, as well as the professional medical markets, are a major focus of our marketing efforts due to the prevalence of diabetic and pressure ulcers. We believe that these products are unique in composition, applicability and clinical performance, and demonstrate the ability to reduce costs associated with standard wound management. In 2012 the company added the CellerateRX Surgical product line to broaden the product line. The unique collagen benefits, biocompatibility with other therapies, low price point, and performance are attracting increased business in hospitals and surgery centers. 2 CellerateRX wound care and surgical products are sold via independent distributors, distributor organizations, healthcare distributors, representatives and through inside sales activities.The surgical products are sold through a growing network of surgical product distributors who are credentialed to demonstrate the products in surgical settings.WCI has increased its presence at wound care, podiatry and surgical trade shows and meetings throughout the country. In September 2013 the Company entered into a Shipping and Consulting Agreement with WellDyne Health, LLC, (“WellDyne”) under which all CellerateRX orders are taken by and fulfilled by WellDyne. In addition, WellDyne provides guidance and advice for the sale and marketing of CellerateRX products and programs. WCI continues to work with international parties to expand the distribution of CellerateRX outside of the US. In 2013 WCI engaged a new distributor to market the products in several countries in the Middle East, and received registration and an initial order for Saudi Arabia. As of January 2014, the company is working on adding registrations in two more countries in this region.CellerateRX is also registered in South Africa and has submitted for registration with a distribution partner in Nigeria and in Mexico.Registration efforts have continued for a CE mark and in February 2014 the company agreed to work with new parties on achieving this. Staffing As of March 31, 2014, the Company and its subsidiaries have a staff of 14, with nine full-time employees, one part-time employee and four contractors. Competition The wound care market is served by a number of large, multi-product line companies offering a suite of products to the market.CellerateRX products compete with all primary dressings, some prescription drug therapies and other medical devices.Manufacturers and distributors of competitive products include: Smith & Nephew, Systagenix, Healthpoint, Medline, Integra and Biocore.Many of our competitors are significantly larger than we are and have more financial and personnel resources than we do.Consequently, we will be at a competitive disadvantage in marketing and selling our products in the marketplace.We believe, however, that the patented molecular form of collagen used in CellerateRX allows our products to outperform currently available non-active dressings, reduce the cost of wound management, and replace a variety of other products with a single primary dressing. new products, markets and Services In September 2009 the Company acquired a patent (7,074,425) from Resorbable Orthopedics, LLC, (“ROP”) for a resorbable bone wax and delivery system for orthopedic bone void fillers (see Note 9 “Intangible Assets”) and established the Resorbable Orthopedic Products, LLC subsidiary. The patent offers innovative, safe and effective resorbable orthopedic products that are complementary to the already existing CellerateRX products.The bone wax and delivery system address issues such as bone wax granuloma and the cost-effective delivery of materials that manage bone wound healing.The resorbable orthopedic products covered by the patent are (a) a resorbable orthopedic hemostat (resorbable bone wax) used to stop blood flow, (b) a delivery system for osteogenic/osteoinductive orthopedic products (bone void fillers), and (c) the formula as a delivery system for bone growth factors. The Company is working on the 510k approval for the resorbable orthopedic hemostat and filed an initial submission in 2013. We are in the process of completing additional testing for a submission in 2014 and currently anticipate introducing this product to the marketplace in 2014. The company is also exploring a relationship with an international distributor to market this product outside the US and to obtain CE approval for the product. On November 8, 2011 “ROP” executed a development and license agreement with BioStructures, LLC.The agreement licensed certain bone wax rights to BioStructures, LLC to develop products in the field of bone remodeling, based on Resorbable’s patent number 7,074,425 for use in the human skeletal system.The license agreement with BioStructures, LLC excludes the fields of (1) a resorbable hemostat (resorbable bone wax), (2) a resorbable orthopedic hemostat (bone wax) and antimicrobial dressing, and (3) veterinary orthopedic applications.According to the terms of the agreement, BioStructures, LLC paid an initial fee of $100,000 for a 24 month period in which to develop Royalty Bearing Products based on the Company’s patent.The agreement entitles the Company to additional fees upon the regulatory clearance of the products, fees for a Commercial License for each regulatory cleared product, and a 3% royalty on related product sales over the life of the patent, which expires in 2023.In November 2013, ROP granted a three month extension to the initial term of this agreement.In December 2013, BioStructures paid the minimum 2013 royalty of $60,000 to ROP. 3 In January 2014, BioStructures received 510k approval (K132071) for their first product under the ROP license, an innovative bioactive bone graft putty and bone graft extender and paid ROP the regulatory milestone fee of $50,000.In February 2014, ROP granted a Commercial License to BioStructures according to the terms of the development and license agreement, and accordingly BioStructures paid ROP a $100,000 fee. BioStructures will pay a 3% product royalty on sales of these products over the life of the patent with certain minimums. Dispositions On December 29, 2011, the Company entered into a membership interest purchase agreement with HEB, LLC and Commercial Holding AG, LLC.The agreement transferred the Company’s 100% membership interest in Secure eHealth in exchange for cancelation of $312,025 of principal and $14,835 of accrued but unpaid interest on two promissory notes owed by the Company to the entities.The two entities had previously financed the acquisition of Secure eHealth by the Company in early 2010.In addition, as a condition of such transaction, three holders of promissory notes of Wound Management aggregating $300,000 in principal amount, agreed to the assignment of such promissory notes to Secure eHealth. Item 1A.RISK FACTORS The following risk factors should be considered with respect to making any investment in our securities as such an investment involves a high degree of risk.You should carefully consider the following risks and the other information set forth elsewhere in this report, including the financial statements and related notes, before you decide to purchase shares of our stock.If any of these risks occur, our business, financial condition and results of operations could be adversely affected.As a result, the trading price of our stock could decline, perhaps significantly, and you could lose part or all of your investment. We expect to incur losses in the future and may not achieve or maintain profitability We have incurred net losses since we began our current operations in 2004 (see “Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations”).We expect to make significant investments in our sales and marketing programs resulting in a substantial increase in our operating expenses.Consequently, we will need to generate significant additional revenue to achieve and maintain profitability in the future.We may not be able to generate sufficient revenue from sales of our products to become profitable.Even if we do achieve profitability, we may not sustain or increase profitability on a quarterly or annual basis.In addition to funding operations through increased revenue, we anticipate that we will need to raise additional capital before reaching profitability.We cannot predict when we will operate profitably, if at all.If we fail to achieve or maintain profitability, our stock price may decline. We have a limited operating history with which you can evaluate our current business model and prospects We acquired WCI in August of 2004, and we have not been profitable to date.Although we have seen our sales increase since the acquisition, we cannot predict if or when we may become profitable.Even if we become profitable in the future, we cannot accurately predict the level of or our ability to sustain profitability.Because we have not yet been profitable and cannot predict any level of future profitability, you bear the risk of a complete loss of your investment in the event our business plan is unsuccessful. ● Because our products are still at a relatively early stage of commercialization, it is difficult for us to forecast the full level of market acceptance that our solution will attain; ● Competitors may develop products that render our products obsolete or noncompetitive or that shorten the life cycles of our products. Although we have had initial success, the market may not continue to accept our wound care products; ● We may not be able to attract and retain a broad customer base; and ● We may not be able to negotiate and maintain favorable strategic relationships. 4 Failure to successfully manage these risks could harm our business and cause our stock price to fall.Furthermore, to remain competitive, we will need to add to our current product line, and we may not succeed in creating and marketing new products.A decline in demand for or in the average price of our wound care products would have a direct negative effect on our business and could cause our stock price to fall. WCI products are manufactured only by Applied Nutritionals Applied Nutritionals holds the patent to, and is currently the sole source of the WCI products we offer for sale (the “WCI Products”) [which WCI Products make up a substantial portion of our business].Our growth and ability to meet customer demands depends in part on our ability to obtain timely deliveries of the WCI Products from our manufacturer.We may in the future experience a shortage of the WCI Products as a result of manufacturing process issues or capacity problems at our supplier or strong demand for the ingredients constituting WCI Products. If shortages or delays persist, the cost to manufacture the WCI Products may increase or the WCI Products may not be available at all.We may also encounter shortages if we do not accurately anticipate our needs.We may not be able to secure enough WCI Products at reasonable prices or of acceptable quality to meet our or our customer’s needs.Accordingly, our revenues could suffer and our costs could increase until other sources can be developed.There can be no assurance that we will not encounter these problems in the future. The fact that we do not own our manufacturing facilities could have an adverse impact on the supply of the WCI Products and on operating results.In the event that Applied Nutritionals is not able to fulfill orders for WCI Products, we may temporarily be prevented from marketing and selling the WCI Products until we are able to locate a substitute manufacturer. The patent on the CellerateRX products expires in 2018. CellerateRx products currently benefit from the protection of a patent that will expire in 2018. Upon expiration of the patent, such products may become subject to increased competition resulting from the marketing of generic products, and the Company’s performance may suffer as a result. The markets in which we compete are intensely competitive, which could adversely affect our revenue growth The market for wound care products is intensely competitive among a vast array of medical devices, drugs and therapies.Many of our existing and potential competitors have better brand recognition, longer operating histories and larger customer bases. These competitors are very well capitalized and will continue to compete aggressively. Most companies providing wound care products are able to offer customers multiple products.By doing so, they effectively offset the cost of customer acquisition and support across several revenue sources.In 2012 the Company began to broaden our market with the addition of a surgical product line.In 2013 this line saw increased sales and the Company is hopeful that it will continue to grow to strengthen our ability to succeed. While the Company got its ROP product line underway in 2013 and received royalties from its sales, with only one established product line, our costs are relatively much higher and may prevent us from achieving strong profitability.The Company plans to market and/or license more ROP products in 2014. Further, although our wound care products have performed well in customer evaluations, we are a relatively unknown entity with a relatively unknown brand in a market significantly controlled by companies with a much larger customer base.We may not, even with strong customer accounts, be able to establish the credibility necessary to secure large national customers. Product liability exposure Although we have contractual indemnity from the manufacturer of CellerateRX for liability claims related to the products, there is risk of exposure in the event that the use of any other product we sell in the future results in injury.We do not have, and do not anticipate obtaining, contractual indemnification from parties supplying raw materials or marketing the products we sell.In the event that we are unable to maintain adequate insurance, or otherwise negotiate for contractual indemnification, related to product liability claims, product liabilities relating to defective products could have a material adverse effect on our operations and financial condition. 5 Federal regulations and changes in reimbursement policies Healthcare services are heavily reliant upon health insurance reimbursement.Although many current insurance plans place much of the financial risk on providers of care (allowing them to choose whatever products/therapies are most cost effective) under prospective payment structures, much of our business is related to Medicare-eligible populations.Although our wound care products are currently eligible for reimbursement under Medicare Part B, adjustments to our reimbursement amounts or a change in Medicare’s reimbursement policies could have an adverse effect on our ability to pursue market opportunities in this area. If we cannot meet our future capital requirements, our business will suffer We may need additional financing to continue operating our business.We may need to raise additional funds in the future through public or private debt or equity financings in order to: ● fund operating losses; ● increase sales and marketing to address the market for wound care, surgical and ROP products; ● take advantage of opportunities, including more rapid expansion or acquisitions of complementary products or businesses; ● hire, train and retain employees; ● develop new products; and/or ● respond to economic and competitive pressures. If our capital needs are met through the issuance of equity or convertible debt securities, the percentage ownership of our stockholders will be reduced.Our future success may be determined in large part by our ability to obtain additional financing, and we can give no assurance that we will be successful in obtaining adequate financing on favorable terms, if at all.If adequate funds are not available, or are not available on acceptable terms, our operating results and financial condition may suffer. Our operating results may fluctuate We are an emerging company.As such, our quarterly revenue and results of operations are difficult to predict. We have experienced fluctuations in revenue and operating results from quarter-to-quarter and anticipate that these fluctuations will continue until the Company reaches critical mass and the market becomes more stable.These fluctuations are due to a variety of factors, some of which are outside of our control, including: ● the fact that we are a relatively young company; ● our ability to attract new customers and retain existing customers; ● the length and variability of our sales cycle, which makes it difficult to forecast the quarter in which our sales will occur; ● the amount and timing of operating expense relating to the expansion of our business and operations; ● the development of new wound care products or product enhancements by us or our competitors; ● actual events, circumstances, outcomes and amounts differing from judgments, assumptions and estimates used in determining the values of certain assets (including the amounts of related valuation allowances), liabilities and other items reflected in our financial statements; and ● how well we execute our strategy and operating plans. 6 As a consequence, operating results for a particular future period are difficult to predict, and, therefore, prior results are not necessarily indicative of results to be expected in future periods. Any of the foregoing factors, or any other factors discussed elsewhere herein, could have a material adverse effect on our business, results of operations and financial condition. Our revenues for a particular period are difficult to predict; a shortfall in revenues may harm our operating results As a result of a variety of factors discussed in this report, our revenues for a particular quarter are difficult to predict.Our net sales may grow at a slower rate than we anticipate, or may decline.We plan our operating expense levels based primarily on forecasted revenue levels. These expenses and the impact of long-term commitments are relatively fixed in the short term.A shortfall in revenue could lead to operating results being below expectations as we may not be able to quickly reduce these fixed expenses in response to short-term business changes. Disruption of, or changes in, our distribution model or customer base could harm our sales and margins If we fail to manage the distribution of our products properly, or if the financial condition or operations of our reseller channels weaken, our revenues and gross margins could be adversely affected.Furthermore, a change in the mix of our customers between service provider and enterprise, or a change in the mix of direct and indirect sales, could adversely affect our revenues and gross margins. Several factors could also result in disruption of or changes in our distribution model or customer base, which could harm our sales and margins, including the following: ● in some instances, we compete with some of our resellers through our direct sales, which may lead these channel partners to use other suppliers that do not directly sell their own products; also ● some of our resellers may have insufficient financial resources and may not be able to withstand changes in business conditions. Our proprietary rights may prove difficult to enforce We rely on patents, copyrights, trademarks and trade secret laws to establish and maintain proprietary rights in our technology and products.Our exclusive license agreement for our collagen based CellerateRX products specifically limits our exclusive rights to the worldwide human healthcare market and specifically excludes the veterinary, nutritional and injectibles markets.There can be no assurance that our other proprietary rights will not be challenged, invalidated or circumvented or that our rights will in fact provide competitive advantages to us.In addition, the laws of some foreign countries may not protect our proprietary rights as well as the laws of the United States.The outcome of any actions taken in these foreign countries may be different than if such actions were determined under the laws of the United States.If we are unable to protect our proprietary rights (including aspects of products protected other than by patent rights) in a market, we may find ourselves at a competitive disadvantage to others who need not incur the substantial expense, time and effort required to create the innovative products necessary to be successful. We may be found to infringe on intellectual property rights of others Third parties, including customers, may in the future assert claims or initiate litigation related to exclusive patent, copyright, trademark and other intellectual property rights to technologies and related standards that are relevant to us.These assertions may emerge over time as a result of our growth and the general increase in the pace of patent claims assertions, particularly in the United States.Because of the existence of a large number of patents in the healthcare field, the secrecy of some pending patents and the rapid rate of issuance of new patents, it is not economically practical or even possible to determine in advance whether a product or any of its components infringes or will infringe the patent rights of others.The asserted claims or initiated litigation can include claims against us or our manufacturers, suppliers or customers, alleging infringement of their proprietary rights with respect to our existing or future products or components of those products.Regardless of the merit of these claims, they can be time-consuming, result in costly litigation and diversion of technical and management personnel, or require us to develop a non-infringing technology or enter into license agreements.Where claims are made by customers, resistance even to unmeritorious claims could damage customer relationships.There can be no assurance that licenses will be available on acceptable terms and conditions, if at all, or that our indemnification by our suppliers will be adequate to cover our costs if a claim were brought directly against us or our customers.Furthermore, because of the potential for high court awards that are not necessarily predictable, it is not unusual to find even arguably unmeritorious claims settled for significant amounts.If any infringement or other intellectual property claim made against us by any third party is successful, or if we fail to develop non-infringing technology or license the proprietary rights on commercially reasonable terms and conditions, our business, operating results and financial condition could be materially and adversely affected. 7 Failure to retain and recruit key personnel would harm our ability to meet key objectives Our success will depend in large part on our ability to attract and retain skilled executive, managerial, sales and marketing personnel.Competition for these personnel is intense in the market today.Volatility or lack of positive performance in our stock price may also adversely affect our ability to attract and retain key employees.The loss of services of any of our key personnel, the inability to retain and attract qualified personnel in the future or delays in hiring required personnel, particularly executive management and sales personnel, could make it difficult to meet key objectives, such as timely and effective product introductions. Failure to manage our planned growth could harm our business Our ability to successfully market and sell our wound care products and implement our business plan requires an effective plan for managing our future growth.We plan to increase the scope of our operations at a rapid rate.Future expansion efforts will be expensive and may strain our internal operating resources.To manage future growth effectively, we must maintain and enhance our financial and accounting systems and controls, integrate new personnel and manage expanded operations.If we do not manage growth properly, it could harm our operating results and financial condition. A few of our existing shareholders own a large percentage of our voting stock and will have a significant influence over matters requiring stockholder approval and could delay or prevent a change in control Our officers and board members own or control a large percentage of our common stock (See “Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters”).As a result, our management could have the ability to exert substantial influence over all matters requiring approval by our stockholders, including the election and removal of directors and any proposed merger, consolidation or sale of all or substantially all of our assets and other corporate transactions.This concentration of control could be disadvantageous to other stockholders with interests different from those of our officers, directors, and principal stockholders; e.g., our officers and principal stockholders could delay or prevent an acquisition or merger even if the transaction would benefit other stockholders.In addition, this significant concentration of share ownership may adversely affect the trading price for our common stock because investors often perceive disadvantages in owning stock in companies with controlling stockholders. Additionally, our Series B, Series C, and Series D Preferred Stock votes with the common stock on an as converted basis of 1,000 shares of common stock to 1 share of preferred stock.This means each preferred share exercises substantially greater voting power than each share of common stock. Our Articles and Bylaws may delay or prevent a potential takeover of the company Our Articles of Incorporation, as amended, and Bylaws, as amended, contain provisions that may have the effect of delaying, deterring or preventing a potential takeover of the Company, even if the takeover is in the best interest of our shareholders.The Bylaws limit when shareholders may call a special meeting of shareholders.The Articles also allow the Board of Directors to fill vacancies, including newly created directorships. 8 Volatility of our stock price Our operating results have varied on a quarterly basis during our operating history, and we expect to experience significant fluctuations in future quarterly operating results. These fluctuations have been and may in the future be caused by numerous factors, many of which are outside of our control. We believe that period-to-period comparisons of our results of operations will not necessarily be meaningful and that you should not rely upon them as an indication of future performance. Also, it is likely that our operating results could be below the expectations of public market analysts and investors. This could adversely affect the market price of our common stock. In addition, the stock market has experienced extreme price and volume fluctuations that have affected the market price of many small companies, in particular, and that have often been unrelated to the operating performance of these companies.These factors, as well as general economic and political conditions, may materially adversely affect the market price of our common stock in the future. Liquidity of our Common Stock Although there is a public market for our common stock, trading volume has been historically low, which could impact the stock price and the ability to sell shares of our common stock. We can give no assurance that an active and liquid public market for the shares of the common stock will continue in the future.In addition, future sales of large amounts of common stock could adversely affect the market price of our common stock and our ability to raise capital.Substantially all of the outstanding shares of our common stock are freely tradable, without restriction or registration under the Securities Act, other than the sales volume restrictions of Rule 144 applicable to shares held beneficially by persons who may be deemed to be affiliates.The price of our common stock could also drop as a result of the exercise of options for common stock or the perception that such sales or exercise of options could occur.These factors could also have a negative impact on the liquidity of our common stock and our ability to raise funds through future stock offerings. No Dividend payments We have not paid and do not currently intend to pay dividends, which may limit the current return you may receive on your investment in our common stock.Future dividends on our common stock, if any, will depend on our future earnings, capital requirements, financial condition and other factors. We currently intend to retain earnings, if any, to increase our net worth and reserves. Therefore, we do not anticipate that any holder of common stock will receive any cash, stock or other dividends on our shares of common stock at any time in the near future.You should not expect or rely on the potential payment of dividends as a source of current income. “Penny Stock” Limitations Rule 3a51-1 of the Securities Exchange Act of 1934 establishes the definition of a “penny stock,” for purposes relevant to the Company, as any equity security that has a minimum bid price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to a limited number of exceptions which are likely not available to us. It is likely that our shares will be considered to be penny stocks for the immediate foreseeable future. This classification severely and adversely affects any market liquidity for our common stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person’s account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a special written determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market that, in highlight form, sets forth the basis on which the broker or dealer made the suitability determination, and that the broker or dealer received a signed, written agreement from the investor prior to the transaction. 9 Disclosure also has to be made about (a) the risks of investing in penny stock in both public offerings and in secondary trading; (b) commissions payable to both the broker-dealer and the registered representative; (c) current quotations for the securities; and (d) the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced required paperwork and disclosures.In addition, they may encounter difficulties when attempting to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in any secondary market.These additional sales practices and disclosure requirements may impede the sale of our securities and the liquidity for our securities may decrease, with a corresponding decrease in the price of our securities. Our shares, in all probability, will be considered subject to such penny stock rules for the foreseeable future, and our shareholders may, as a result, find it difficult to sell their securities. Forward-Looking Statements When used in this Form 10-K or other filings by the Company with the Securities and Exchange Commission, in the Company’s press releases or other public or shareholder communications, or in oral statements made with the approval of an authorized officer of the Company’s executive officers, the words or phrases “would be”, “will allow”, “intends to”, “will likely result”, “are expected to”, “will continue”, “is anticipated”, “estimate”, “project”, or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The Company cautions readers not to place undue reliance on any forward-looking statements, which speak only as of the date made, and advises readers that forward-looking statements involve various risks and uncertainties.Our management believes its assumptions are based upon reasonable data derived from and known about our business and operations.No assurances are made that our actual results of operations or the results of our future activities will not differ materially from these assumptions.The Company does not undertake, and specifically disclaims any obligation to update any forward-looking statements to reflect occurrences or unanticipated events or circumstances after the date of such statement. ITEM 1B.UNRESOLVED STAFF COMMENTS As a smaller reporting company, we are not required to provide this information. ITEM 2. DESCRIPTION OF PROPERTY The Company's corporate office is located at 16633 Dallas Parkway, Suite 250, Addison, TX 75001.The lease was entered into after the expiration of the Company’s old lease with Keystone Exploration, LTD. in November of 2013.The lease expires on April 30, 2017 and requires base rent payment of $5,736.79 per month for months 1-17, $5,865.71 for months 18-29, and $5,994.63 for months 30-41. [(See “Item 13.Certain Relationships and Related Transactions, and Director Independence” for additional information)].The Company also leases real property which it uses for its marketing staff in Denver, Colorado.The lease is a 12 month lease expiring on November 30, 2014 and requires base rent payment of $300 per month. ITEM 3. LEGAL PROCEEDINGS On November 14, 2011, Ken Link instituted litigation against the Company and Scott A. Haire in the District Court of Tarrant County Texas, 342nd Judicial District alleging default under the terms of a certain promissory note executed by Wound Management Technologies, Inc. and guaranteed by Scott A. Haire. Ken Link asserts that the unpaid balance of the note, including accrued interest as of December 4, 2011, is the sum of $355,292 plus 200,000 shares of the Company’s common stock. Mr. Link is also seeking attorney’s fees.We have disputed the claim, because we believe the contract is tainted by usury, and therefore, a usury counterclaim will more than offset the unpaid balance of the promissory note. The note, in the original principal amount of $223,500, required the payment of interest accrued at 13% per annum, an additional one-time charge of $20,000 due on maturity, the issuance of 200,000 shares of stock as interest, and a $1,000 per day late fee for each day the principal and interest is late. It is our contention that these sums make the contract usurious and more than offset the amount of the unpaid indebtedness. Furthermore, we have filed an action for recovery of damages for usury under the Texas Finance Code for a note which was previously executed by the Company and payable to Ken Link, which was in fact paid to Mr. Link in full.In addition, Wound Management is seeking recovery of attorney’s fees pursuant to the usury provisions of the Texas Finance Code. While the amount of the promissory note remains unpaid, the counterclaims more than offset the maximum amount that could be asserted on the promissory note. The case was set for trial for the week of October 21, 2013, but after three days of trial before a jury, the judge declared a mistrial. The case has not been reset.We are taking steps to vigorously defend this matter, however, we are unable at this time to determine the ultimate outcome of this matter or determine the effect it may have on our business, financial condition or result of operations. 10 ITEM 4.MINE SAFETY DISCLOSURES This item is not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is traded on OTCQB under the trading symbol “WNDM.”OTCQB is one of three tiers established by OTC Markets Group, Inc., which operates one of the world’s largest electronic interdealer quotation systems for broker-dealers to trade securities not listed on a national exchange.The following table sets forth the high and low sales price information of the Company’s common stock for the quarterly periods indicated as reported by NASDAQ. YEAR QUARTER ENDING HIGH LOW March 31, 2013 June 30, 2013 September 30, 2013 December 31, 2013 March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 Record Holders As of December 31, 2013, there were 2,139 shareholders of record holding shares of common stock issued, of which a total of 4,089 shares are held as treasury stock.As of December 31, 2013 there were 85,664,558 and 85,660,469 shares of common stock issued and outstanding, respectively. The holders of the common stock are entitled to one vote for each share held of record on all matters submitted to a vote of shareholders.Holders of the common stock have no preemptive rights and no right to convert their common stock into any other securities. There are no redemption or sinking fund provisions applicable to the common stock. 11 Dividends We have never declared or paid any cash dividends on our common stock and we do not intend to pay cash dividends in the foreseeable future. We currently expect to retain any future earnings to fund the operation and expansion of our business. Our outstanding Series C preferred shares bear dividends at 5% per annum through October 10, 2016. During the year ended December 31, 2013, dividends of $6,271 were earned under the outstanding shares. As of December 31, 2013, these dividends were not declared or paid. Recent Sales of Unregistered Securities Set forth below is information regarding the issuance and sales of the Company’s securities without registration for the twelve months ended December 31, 2013 not previously disclosed.The securities bear a restrictive legend and no advertising or public solicitation was involved. As further described in the notes accompanying the financial statements filed herewith: During the year ended December 31, 2013, the Company issued an aggregate of 27,660 shares of Series C preferred stock for the conversion of $1,660,822 of principal and $275,378 of accrued interest on related party and unrelated party notes payable. During the year ended December 31, 2013, the Company issued an aggregate of 10,572 shares of Series C preferred stock for cash proceeds of $740,030. During the year ended December 31, 2013, the Company granted an aggregate of 15,000 shares of Series D preferred stock to employees and nonemployees for services. 13,000 of the shares were granted to employees and vest immediately upon grant, 1,000 of the shares were granted to an employee and vest in equal tranches over three years through October 1, 2016 and 1,000 of the shares were granted to a nonemployee and vest in equal tranches over three years through September 15, 2016. The aggregate fair value of the awards was determined to be $1,085,000 of which $925,787 was recognized during the year ended December 31, 2013 and $159,213 will be recognized over the remaining vesting periods. During the year ended December 31, 2013, $5,760 was received and 240,000 common shares were issued for the exercise of 240,000 warrants and 1,029,334 common shares were issued for the cashless exercise of 1,299,769 warrants. During the year ended December 31, 2013, an aggregate of 288,140 common shares with a fairvalue of $16,612 were issued according to the terms of the Forbearance Agreement related to the June 21, 2011 Note Payable. During the year ended December 31, 2013, the Company issued an aggregate of 4,084,615 common shares for services valued at $275,927. During the year ended December 31, 2013, the Company issued an aggregate of 11,239,999 common shares for the conversion of principal of $401,145 and accrued interest of $5,500 of unrelated party debt. The issuances described above were made in private transactions or private placements intending to meet the requirements of one or more exemptions from registration.In addition to any noted exemption below, we relied upon Section 4(a)(2) of the Securities Act of 1933, as amended (the “Act”).The investors were not solicited through any form of general solicitation or advertising, the transactions being non-public offerings, and the sales were conducted in private transactions where the investor identified an investment intent as to the transaction without a view to an immediate resale of the securities. The shares were “restricted securities” in that they were both legended with reference to Rule 144 as such and the investors identified they were sophisticated as to the investment decision and in most cases we reasonably believed the investors were “accredited investors” as such term is defined under Regulation D based upon statements and information supplied to us in writing and verbally in connection with the transactions.We have never utilized an underwriter for an offering of our securities and no sales commissions were paid to any third party in connection with the above-referenced sales. 12 ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to provide this information. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related footnotes that appear in this document. Organizational overview Our primary focus is developing and marketing products for the advanced wound care market, as pursued through our wholly-owned subsidiary, Wound Care Innovations, LLC (“WCI”), which brings a unique mix of products, procedures and expertise to the wound care arena and surgical wounds.The patented collagen fragments (CRX) of CellerateRX are a fraction of the size of the native collagen molecules and particles found in other products, uniquely delivering the benefits of collagen to the body immediately. After completing evidence-based studies, WCI has identified opportunities for growth with emphasis on the following areas: ● Brand recognition in the medical community ● Products for surgical wounds ● WCI continues to work with international parties to expand the distribution of CellerateRX outside of the US. In 2013 WCI engaged a new distributor to market the products in several countries in the Middle East, and received registration and an initial order for Saudi Arabia. As of January 2014, the company is working on adding registrations in two more countries in this region.CellerateRX is also registered in South Africa and has submitted for registration with a distribution partner in Nigeria and in Mexico.Registration efforts have continued for a CE mark and in February 2014 the company agreed to work with new parties on achieving this. In September 2009, the Company acquired a patent for resorbable bone wax and bone void filler products, which offer a solution to the problem of bone wound healing in a cost effective manner.Our FDA submittal for our new Bone Wax approval by the FDA is in process. In 2011 we executed a development and license agreement with BioStructures, LLC to develop certain products in the field of bone remodeling. In January 2014, BioStructures received 510k approval (K132071) for their first product under the ROP license, an innovative bioactive bone graft putty and bone graft extender. In February 2014, ROP granted a Commercial License to BioStructures according to the terms of the development and license agreement. Preparing for the future expanding role of our products, we are studying the feasibility of three other markets where CellerateRX formulas could have great sales potential: dental, dermatology / plastic surgery and sunburn relief. We are committed to the completion of our feasibility studies and plan to launch a product into at least one of these areas in 2014 in conjunction with a strategic partner. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities and expenses. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the footnotes to the consolidated financial statements provide the description of the significant accounting policies necessary in fully understanding and evaluating our consolidated financial condition and results of operations. 13 Results of Operations Comparison of Year ended December 31, 2013 Compared to Year ended December 31, 2012 Revenues.The Company generated revenues for the year ended December 31, 2013 of $1,726,392 compared to revenues of $1,173,544 for the year ended December 31, 2012, or a 47% increase in revenues.The increase in revenues is the result of the successful implementation of the Company’s strategic plan to introduce our products into hospitals, operating rooms and wound centers and the successful launch of the CellerateRX Surgical powder product.Additionally, the Company received its first minimum royalty payment of $60,000 from BioStructures, LLC under the Development and License Agreement signed with ROP in 2011. Cost of goods sold. Cost of goods sold for the year ended December 31, 2013 were $792,774 compared to cost of goods sold of $798,532 for the year ended December 31, 2012, or a 1% decrease in cost of goods sold.In 2013, the Company focused on sales of product with greater profit margins and was able to increase inventory turnover, reducing the cost of expired inventory. General and administrative expenses. (“G&A"). G&A expenses for the year ended December 31, 2013 were $3,810,350 compared to G&A expenses of $5,705,281 for the year ended December 31, 2012, or a 33% decrease in G&A expenses. The G&A expenses for 2012 included the cost of reacquiring distributorship rights from Juventas, LLC and reorganizing the Company’s sales force. G&A expense for 2012 also included $2,416,272 of bad debt expense related to the write-off of several notes receivable and the related accrued interest receivable.The 2013 G&A expense included bad debt expense of only $24,917 related to uncollectible customer accounts. Interest Income.Interest income was $0 for the year ended December31, 2013 compared to $166,538 for the year ended December31, 2012. In 2013, the Company stopped accruing interest on notes receivable on which the collectability is highly questionable and has focused its resources on the development of new sales strategies and product lines. Interest Expense. Interest expense was $1,725,553 for the year ended December31, 2013 compared to $286,620 for the year ended December31, 2012, or an increase of 502%.Interest expense increased in 2013 as the Company decided to reclass the cost of debt discount amortization and instruments issued with debt from debt related expense to interest expense. Debt Related Expense. Debt related expense was $61,612 for the year ended December 31, 2013 compared to $930,680 for the year ended December 31, 2012, or a decrease of 93%.Debt related expenses decreased in 2013 as the result of reclassing the cost of discount amortizations and various debt related instruments to interest expense. Net loss. We had a net loss for the year ended December31, 2013, of $4,148,088 compared with a net loss of $1,845,323 for the year ended December31, 2012, or an increasein net loss of 125%. In 2012, the Company recorded a significant gain on the change in fair market values of its derivative liabilities of approximately $4,651,061 which offset operating expenses and reduced the loss for the period.In 2013, the Company successfully increased revenues and controlled operating costs, but recorded a gain on derivative liabilities of only $365,496. Liquidity and Capital Resources Our principal sources of liquidity are our cash and cash equivalents, and cash generated from operations. Cash and cash equivalents consist primarily of cash on deposit with banks. Historically, we have financed our operations primarily from the sale of debt and equity securities.Our financing activities generated approximately $1,850,565 for the year ended December31, 2013, and approximately $896,595 for the year ended December31, 2012. The financing activities in 2013 include cash proceeds of $740,030 from the sale of Series C preferred stock. We may need to raise additional capital in fiscal year 2014 to fund our business plan, support our operations, and bring additional products to market. As our prospects for funding, if any, develop during the fiscal year, we will assess our business plan and make adjustments accordingly. The report of our independent auditors with regard to our financial statements for the fiscal year ended December 31, 2013, includes a going concern qualification.Although we have successfully funded our operations to date by attracting additional equity investors, there is no assurance that our capital raising efforts will be able to attract additional necessary capital for our operations. If we are unable to obtain additional funding for operations at any time now or in the future, we may not be able to continue operations as proposed, requiring us to modify our business plan, curtail various aspects of our operations or cease operations. 14 As of December 31, 2013, we had total current assets of $654,459, including cash of $44,553 and inventories of $307,502.As of December 31, 2012, our current assets of $1,044,027 included cash of $45,861 and inventories of $454,211. As of December 31, 2013, we had total current liabilities of $3,445,696 including $1,700,583 of notes payable and convertible notes payable to related and unrelated parties. Our current liabilities also include $375,000 of current year royalties payable.As of December 31, 2012, our current liabilities of $5,010,162 included $2,229,907 of related and unrelated notes payable and prior year accrued royalties payable of $803,238.These royalties were paid in full during the first six months of 2013.Our current liabilities as of December 31, 2012 also included accrued payroll tax and penalties of $208,142.In February of 2013, the Company’s offer of Compromise was accepted by the IRS and on March 20, 2013, the Company paid the final $16,000 due under the compromise. As of December 31, 2013, our current liabilities also included derivative liabilities of $1,040,850 compared to derivative liabilities of $1,336,574 at December 31, 2012.At December 31, 2013, our derivative liabilities consisted of 15,670,143 outstanding common stock purchase warrants and convertible promissory notes, net of unamortized discounts in the amount of $10,494.At December 31, 2012, our derivative liabilities consisted of 12,099,968 outstanding stock purchase warrants and convertible promissory notes and debentures in the total amount of $444,895. For the year ended December 31, 2013, net cash used in operating activities was $1,821,981 compared to $1,226,181 used in 2012. We used $29,892 in investing activities in the year ended December 31, 2013 compared to $371,839 provided by investing activities in the year ended December 31, 2012. Off-Balance Sheet Arrangements None. Contractual Commitments Royalty Agreement Pursuant to the agreement with the CellerateRX founder, George Petito, the Company is obligated to pay royalties to Petito and Applied Nutritionals, as described in “Item 1. Product, Patent, License and Royalty Agreement.”At December 31, 2013 the amount of royalties due but unpaid was $375,000. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide this information. 15 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES Index to Consolidated Financial Statements Page Reports of Independent Registered Public Accounting Firms F-1 - F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Changes in Stockholders’ Deficit F-5 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-8 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Wound Management Technologies, Inc. Fort Worth, Texas We have audited the accompanying consolidated balance sheets of Wound Management Technologies, Inc. and its subsidiaries (collectively, the “Company”) as of December 31, 2013 and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Wound Management Technologies, Inc. and its subsidiaries as of December 31, 2013 and the consolidated results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company has suffered recurring net losses and has a working capital deficit and an accumulated deficit which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas April 14, 2014 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Wound Management Technologies, Inc. and Subsidiaries Fort Worth, Texas We have audited the accompanying consolidated balance sheet of Wound Management Technologies, Inc. and Subsidiaries as of December 31, 2012 and the related statements of operations, changes in stockholders' equity (deficit) and cash flows for the year ended December 31, 2012. Wound Management Technologies, Inc. and Subsidiaries’ management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Wound Management Technologies, Inc. and Subsidiaries as of December 31, 2012 and the results of its operations and its cash flows for the year ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming Wound Management Technologies, Inc. and Subsidiaries will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, Wound Management Technologies, Inc. and Subsidiaries has incurred substantial losses and has a working capital deficit.These factors raise substantial doubt about the ability of the Company to continue as a going concern.Management’s plans in regards to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/Pritchett, Siler & Hardy, P.C. PRITCHETT, SILER & HARDY, P.C. Salt Lake City, Utah April 12, 2013 F-2 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 December 31, 2013 December 31, 2012 ASSETS CURRENT ASSETS: Cash $ $ Accounts Receivable, net of allowance for bad debt of $13,014 and $234,727 Inventory, net Employee Advances Deferred Loan Costs Deferred Compensation - Prepaid and Other Assets Total Current Assets LONG-TERM ASSETS: Property Plan and Equipment, net of accumulated depreciation of $17,062 and$16,430 - Intangible Assets, net of accumulated amortization of $216,882 and $165,851 Deferred Loan Costs - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts Payable $ $ Accrued Royalties and Dividends Accrued Liabilities Accrued Interest - Related Parties Accrued Interest Derivative Liabilities Stock Subscription Payable - Convertible Notes Payable - Related Parties - Notes Payable - Related Parties Convertible Notes Payable, net of unamortized discounts of $50,837 and $18,005 Notes Payable Total Current Liabilities LONG-TERM LIABILITIES Debentures,net of discount ($0, $160,744) - TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Series A Preferred Stock, $10 par value, 5,000,000 shares authorized; none issued and outstanding - - Series B Convertible Redeemable Preferred Stock, $10 par value, 75,000 shares authorized; noneissued and outstanding - - Series C Convertible Preferred Stock, $10 par value, 100,000 shares authorized; 38,232 issued and outstanding as of December 31, 2013. - Series D Convertible Preferred Stock, $10 par value, 25,000 shares authorized; 15,000 issued and outstanding as of December 31, 2013. - Common Stock: $.001 par value; 100,000,000 shares authorized; 85,664,558 Issued and 85,660,469 outstanding as of December 31, 2013 and 68,782,470 issued and 68,778,381 outstanding as of December 31, 2012. Additional Paid-in Capital Treasury Stock ) ) Accumulated Deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES: General and Administrative Expenses Depreciation / Amortization Impairment of Intangible Assets - INCOME (LOSS) FROM CONTINUING OPERATIONS: ) ) OTHER INCOME (EXPENSES): Gain (Loss) from Joint Venture - ) Change in fair value ofDerivative Liability Other Income - Interest Income - Interest Expense ) ) Debt related Expense ) ) NET LOSS ) ) Series C Preferred Stock Dividends ) - NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) Basic and diluted net loss per share of common stock $ ) $ Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. F-4 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 Preferred Preferred Stock Stock Common Additional Treasury Treasury Total Series C Par Value Series D Par Value Stock Par Value Paid-In Stock Stock Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Capital Shares Amount Deficit Deficit Balances at December 31, 2011 - $
